ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent Jordan Edward Gall has committed professional misconduct warranting public discipline, namely, failing to comply with the terms of his conditional admission consent agreement and making false statements to the Board of Law Examiners in quarterly self-monitoring reports, in violation of Minn. R. Prof. Conduct 8.4(c) and (d).
Respondent admits the allegations in the petition, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a public reprimand and probation for a period of 2 years.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that:
1. Respondent Jordan Edward Gall is publicly reprimanded;
2. Respondent is placed on disciplinary probation for 2 years subject to the following terms and conditions:
(a) Respondent shall cooperate fully with the Director’s Office in its efforts to monitor compliance with his probation and promptly respond to the Director’s correspondence by the due date. Respondent shall provide the Director with a current mailing address and shall immediately notify the Director of any change of address. Respondent shall cooperate with the Director’s investigation of any allegations of unprofessional conduct that may come to the Director’s attention. Upon the Director’s request, respondent shall provide authorization for release of information and documentation to verify compliance, with the terms of this probation; and
(b) Respondent shall abide by the Minnesota Rules of Professional Conduct;
(c) Respondent shall maintain total abstinence from alcohol and other mood-altering chemicals, except that respondent may use prescription drugs in accordance with the directions of a prescribing physician who is fully advised of respondent’s chemical dependency before issuing the prescription;
*442(d) Respondent shall, at his own expense, no more than four times per month, submit to random urinalysis for drug screening at a facility approved by the Director and shall direct the drug screening facility to provide the results of all urinalysis testing to the Director’s Office. If, after one year,- all such tests have been negative, then the frequency of the random tests may be reduced. Respondent shall cooperate with the phone-in program established by the Director for the random test. Any failure to phone in in accordance with the random test program shall be considered the same as receipt of a positive test result. Any positive test result will be grounds for revoking this probation; and
(e) Respondent shall abide by all laws. Respondent shall, within 72 hours of the occurrence, report to the Director if he is issued a citation for, charged with, arrested for, pleads guilty to, agrees to dismissal of charges after a period of time, or is convicted of any violation of the law, including traffic offenses. Upon request; respondent will provide the Director with any authorizations required in order to obtain a copy of his driving record.
3. Respondent shall pay $900 in costs and disbursements pursuant to Rule 24, RLPR.
BY THE COURT:
Is/_
Alan C. Page Associate Justice